Citation Nr: 1633542	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

4.  Entitlement to service connection for common variable immune deficiency (CVID) sinusitis, to include as due to herbicide exposure.

5.  Entitlement to service connection for tachycardia, to include as secondary to the service-connected diabetes mellitus.

6.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to March 1971, including service in the Republic of Vietnam.  He is in receipt of an Air Medal with "V" device, a Bronze Star Medal, and a Distinguished Flying Cross.  He also had service in the Indiana National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the claims for service connection for peripheral neuropathy of the bilateral lower and upper extremities, on his appeal on a VA Form 9 dated in February 2010, the Veteran requested a Travel Board hearing.  However, in a July 2011 submission, the Veteran requested an RO hearing in lieu of a Board hearing for all of the issues on appeal.  In December 2011, the Veteran testified before a hearing officer at the Indianapolis RO.  Accordingly, the Board considers his Travel Board hearing request to be withdrawn.  38 C.F.R. § 20.704 (2015).  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, COPD, sinusitis, tachycardia, and the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities that is as likely as not related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to the service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board notes that entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is on appeal.  The Board will address entitlement to service connection for peripheral neuropathy of the bilateral upper extremities in the remand below.  

With respect to the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the Veteran has raised two theories of entitlement (herbicide exposure and secondary service connection); however, the analysis below will focus on the Veteran's assertion that his peripheral neuropathy of the bilateral lower extremities is associated with his service-connected diabetes mellitus.  For the reasons discussed below, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to the service-connected diabetes mellitus, is warranted.  See 38 C.F.R. § 3.310.

The Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  Following a July 2007 electromyography (EMG) and nerve conduction study, Dr. U. S. diagnosed mild bilateral peroneal and posterior tibial motor neuropathy.  Dr. U. S. noted that electrophysiological studies in the bilateral lower extremities showed chronic neuropathic changes.  In October 2009, a VA examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities.  In an April 2010 VA treatment record, a physician found that the Veteran had signs and symptoms of peripheral neuropathy.  The impression was diabetic polyneuropathy.  In an April 2014 neurologic consultation, Dr. S. B. diagnosed probable small fiber diabetic neuropathy since at least 2007.  The Veteran's VA treatment records also reveal continuing treatment for neuropathy.  See, e.g., October 2007 VA treatment record showing treatment with Lyric and Pletal, March 2010 VA treatment record showing treating with Lyrica and Cilostazol, October 1010 VA treatment record showing daily treatment with Gabapentin, and June 2015 VA treatment record showing treatment with Elavil.

The Veteran's peripheral neuropathy has also been associated with his service-connected diabetes mellitus.  The October 2009 VA examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities.  The examiner explained that the duration of the Veteran's diabetes caused this complication.  In a May 2010 treatment record, Dr. L. E. noted diabetic sensory neuropathy.  In a September 2010 VA neurology note, a physician indicated that the etiology of the Veteran's peripheral neuropathy was likely diabetic.  In an April 2014 neurologic consultation, Dr. S. B. diagnosed probable small fiber diabetic neuropathy since at least 2007.  

The Board acknowledges that the examiner who performed the Veteran's July 2011  VA medical examination noted that there was no evidence of peripheral neuropathy of any of the four extremities on examination.  The examiner opined that peripheral neuropathy would not be due to his service-connected diabetes mellitus because the peripheral neuropathy diagnosis of record pre-dated the diabetes mellitus diagnosis.  The Board also acknowledges that the April 2014 EMG results did not reveal any evidence of a significant neuropathy.  However, the Board finds this evidence outweighed by the other competent medical evidence of record, as discussed above, which shows a diagnosis of, and treatment for, diabetic peripheral neuropathy of the bilateral lower extremities.  

Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether there is a current diagnosis of peripheral neuropathy of the bilateral lower extremities related to the Veteran's service-connected diabetes mellitus.  As such, service connection on a secondary basis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  
 

ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to the service-connected diabetes mellitus, is granted.


REMAND

Peripheral Neuropathy of the Bilateral Upper Extremities

As discussed above, the Board has granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to the service-connected diabetes mellitus.  However, it is unclear whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.  

In this regard, a July 2007 EMG and nerve conduction study revealed mild bilateral peroneal and posterior tibial motor neuropathy, chronic neuropathic changes in the bilateral lower extremities, and severe bilateral tarsal tunnel syndrome.  In an October 2009 VA examination, the examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities.  However, the evaluation of the bilateral upper extremities was normal.  In a July 2011 VA peripheral neuropathy examination, the Veteran complained of intermittent numbness and tingling in the hands and constant numbness and tingling in the feet.  He reported symptoms in the hands in the form of flare-ups that occur every day and last from a few minutes to all day.  Following a physical examination, the examiner indicated that there was no evidence for peripheral neuropathy of any of the four extremities at that time.  EMG results dated in April 2014 did not reveal any evidence of a significant neuropathy in the upper extremities.  

However, some treating providers have suggested a diagnosis of peripheral neuropathy in the upper extremities as well.  In a VA treatment record dated in April 2010, the Veteran complained of tingling in the hands and feet going on for about six years, getting progressively worse over time.  The impression was diabetic polyneuropathy.  In a private treatment record dated in May 2014, the Veteran complained of progressive numbness and burning tingling pains in the feet, greater than the hands.  In April 2014, Dr. S. B. diagnosed "probable small fiber diabetic peripheral neuropathy since at least 2007."  

Given the Veteran's complaints of progressive numbness and burning tingling pains in the hands, and the conflicting medical evidence of record as noted above, the Board finds that a VA examination is warranted to clarify whether the Veteran has had peripheral neuropathy of the bilateral upper extremities at any time during the appeal period.  

COPD

The Veteran has raised several theories of entitlement with respect to his claim for entitlement to service connection for COPD.  The Veteran contends that his COPD is attributable to Agent Orange and/or other herbicide exposure.  The Veteran also contends that his COPD may be related to his now service-connected peripheral neuropathy or his nonservice-connected CVID.  

On the Veteran's March 1968 pre-induction report of medical history, the Veteran reported a history of asthma.  The Veteran reported that he was allergic to horses and dust.  He indicated that he had seen a specialist, but had not had any definite trouble recently.  The examiner noted "??? asthma recently."  On the Veteran's February 1969 report of medical history on entrance into service, the Veteran again reported a history of asthma (none since age eight).  He was not treated for or diagnosed with any respiratory disorders during service.  There is no separation examination of record.  

Post-service, the record contains conflicting evidence regarding the Veteran's actual respiratory diagnosis.  In this regard, in a September 2008 private pulmonary evaluation, the assessment was COPD.  The physician noted probable asthma with recent exacerbation, doubt reactive airway disease syndrome.  The physician noted probable respiratory disease related to occupational exposure from his job at the power plant.  The physician noted that COPD, even if not caused by smoking cigarettes, was usually associated with some degree of diminished diffusion capacity, which the Veteran did not have.  Nonetheless, the physician found that this went along either with asthma or with coal-induced COPD.  The examiner indicated that this was unlikely related to Agent Orange, which caused more of a reactive airways disease type syndrome in major exposures.  In November 2008, Dr. R. Z. noted that the Veteran was a non-smoker who was hospitalized for sinus infection and shortness of breath in August 2008.  Dr. R. Z. noted that the Veteran worked in a power plant (exposure to asbestos, furnace fly gas, etc.) for 30 years.  Pulmonary function testing revealed mild obstruction.  The impression was "mild obstructive airway disease ? occupational asthma."  Moreover, in an August 2009 VA treatment record, the physician noted a past medical history of asthma versus COPD.  The assessment was "COPD? if patient having asthma (allergic) rather than COPD."

The Veteran has not yet been afforded a VA respiratory examination.  In light of the foregoing, it remains unclear if the Veteran has a current diagnosis of COPD.  Thus,  the Board finds that a VA examination is warranted to address the nature and etiology of any currently diagnosed respiratory disorder, to include COPD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sinusitis

The Veteran contends that his CVID sinusitis is attributable to Agent Orange and/or other herbicide exposure.  On the Veteran's March 1968 pre-induction report of medical history, the Veteran indicated he had a history of sinusitis, hay fever, and asthma.  The Veteran reported that he was allergic to horses and dust.  He indicated that he had seen a specialist, but had not had any definite trouble recently.  On the Veteran's February 1969 report of medical history on entrance into service, the Veteran reported a history of asthma, but he did not note sinusitis or hay fever.  He was not diagnosed with sinusitis at any other time during active duty.  There is no separation examination of record.  Post-service, the Veteran has been diagnosed with chronic sinusitis/CVID, chronic rhinitis, and occupational asthma.  In an October 2009 VA treatment record, the Veteran reported sinusitis since 2007; he also noted treatment for sinusitis for more than six years.

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

As the Veteran reported a history of sinusitis, hay fever, and allergies in his March 1968 pre-induction report of medical history, the Board observes that an opinion should be obtained regarding whether any currently diagnosed sinus problem pre-existed service, and if so, whether it was aggravated by service.  

Tachycardia

The Veteran contends that he has tachycardia secondary to his service-connected diabetes mellitus.  Additionally, although the Veteran did not specifically claim heart disease due to herbicide exposure in Vietnam, the Board notes that the Veteran has verified service in Vietnam; thus, in-service exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

The Veteran's service treatment records are silent for any complaints, treatment for, or diagnosis of tachycardia.  Post-service, in October 1982, the Veteran complained of chest pain and pressure; an evaluation was normal.  In August 2008, the Veteran was diagnosed with tachycardia.  In an October 2009 VA diabetes mellitus examination, the examiner noted that the Veteran described a history of tachycardia.  The examiner noted that the Veteran did not have any current heart treatment.  The examiner did not diagnose any heart conditions.

The Veteran has not yet been afforded a VA cardiovascular examination.  In light of the foregoing, it remains unclear whether the Veteran has a currently diagnosed heart condition, to include tachycardia or ischemic heart disease.  Thus, the Board finds that it is necessary to afford the Veteran a VA examination to determine whether he has a current heart condition, to include ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, related to any incident of his military service, to include his presumed exposure to herbicides therein or his service-connected diabetes mellitus.

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities, COPD, CVID sinusitis, and tachycardia, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine whether the Veteran has peripheral 
	neuropathy of the bilateral upper extremities.  All 
	necessary tests and studies should be accomplished 
	and all complaints and clinical manifestations should 
	be reported in detail.  The entire claims file, including 
	a copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  

The examiner is asked to clarify whether the Veteran has had peripheral neuropathy of the bilateral upper extremities at any time since October 2007.

The examiner should specifically note and address the Veteran's complaints of progressive numbness and burning tingling pain in the hands, the April 2010 diagnosis of diabetic polyneuropathy, and the April 2014 diagnosis of probable small fiber diabetic peripheral neuropathy.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

3.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and etiology of his claimed 
	respiratory disorder.  All necessary tests and studies 
	should be accomplished and all complaints and 
	clinical manifestations should be reported in detail.  
	The entire claims file, including a copy of this 
	remand, should be reviewed in conjunction with the 
	above evaluation.  

The examiner is asked to:

		(a) Identify all currently diagnosed
		respiratory disabilities.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current 
		respiratory disability is etiologically related to 
		the Veteran's active duty service, to include his 
		presumed exposure to herbicides therein while 
		stationed in Vietnam.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and etiology of his claimed 
	sinusitis.  All necessary tests and studies should be 
	accomplished and all complaints and clinical 
	manifestations should be reported in detail.  The entire
   claims file, including a copy of this remand, should be 
   reviewed in conjunction with the above evaluation.  
a) For any identified sinus problem, to include sinusitis, the examiner should specifically state whether any such disability clearly and unmistakably pre-existed the Veteran's entrance into service (i.e., whether it is undebatable that the disability pre-existed service); and, if so (b) Indicate whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression).

The examiner should specifically note and address the Veteran's reports of sinusitis, hay fever, and allergies in his March 1968 pre-induction report of medical history. 

(c) If the examiner determines that any currently diagnosed sinus problem did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted), he or she should opine whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed sinus problem had its onset in service or is otherwise etiologically related to the Veteran's service, to include his presumed exposure to herbicides therein while stationed in Vietnam.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 
5.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA cardiovascular 
	examination to determine the nature and 
	etiology of his claimed tachycardia.  All necessary 
	tests and studies should be accomplished and all 
	complaints and clinical manifestations should be 
	reported in detail.  The entire claims file, including a 
	copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  

	The examiner should:

a) Clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  If it is determined that a heart condition is not shown on examination or in treatment records, the examiner should so state.

b) As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, to include tachycardia, the examiner should opine whether each such condition is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's service, to include his presumed exposure to herbicides therein while stationed in Vietnam.

c) As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, to include tachycardia, the examiner should opine whether each such condition is at least as likely as not (50 percent or greater probability) caused by his service-connected diabetes mellitus.  

d)  As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, to include tachycardia, the examiner should opine whether each such condition is at least as likely as not aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

   If aggravation is found, the examiner should address 
   the following medical issues:

i.  the baseline manifestations of the Veteran's heart condition found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

6.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claims.  If any benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


